EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter

Claims 17-41 are allowed.

The following is an examiner’s statement of reasons for allowance:

Voisin [US 2006/0019183 A1] discloses an improved alignment method wherein imprinting a first layer on a substrate and imprinting a second layer on the first layer, the first layer including an array of first-layer geometries each arranged within a respective subfield with each first-layer geometry including at least one first-layer feature (paragraph [0009]).

Hayashi et al. [US 2013/0093113 A1] discloses an imprint apparatus that includes a shape correction mechanism configured to apply a force to the mold to thereby deform a pattern region formed on the mold; and a control unit configured to obtain information regarding a difference between shapes of the pattern region formed on the mold and the substrate-side pattern region and control the shape correction mechanism so as to reduce the difference between the shapes of the pattern region formed on the mold and the substrate-side pattern region based on the obtained information (paragraph [0008]).

With respect to claims 17, 18, 29-31, 34, 35 and 38-41 the prior art fails to teach or fairly suggest a pattern forming method or a lithography apparatus requiring “individually forming a first pattern to each of a plurality of shot regions in a substrate by performing a scanning exposure, in a case where second patterns are to be simultaneously formed to the plurality of shot regions after the first patterns are respectively formed, by using a mold that has a plurality of pattern regions arranged to correspond to the plurality of shot regions such that one of the second patterns is arranged in each of the plurality of pattern regions, wherein the first pattern is individually formed to each of the plurality of shot regions to which the second patterns are to be simultaneously formed” or “wherein the first pattern is individually formed to each of the plurality of shot regions, while correcting at least one of a shape and a position of the first pattern so that overlay errors between the first patterns and the second patterns respectively fall within an allowable range, based on information on at least one of shapes and positions of the second patterns to be capable of being simultaneously formed to the plurality of shot regions by deforming the mold” in the combination required by the claims.

Claims 19-28, 32, 33, 36, 37 and 41 are allowable by virtue of their dependency on claims 17, 30, 34, 35 and 40.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Sato [US 2022/0063177 A1]
	Tsuji et al. [US 2014/0246808 A1]
	Sato [US 2015/0008605 A1]
	Sato [US 2017/0043511 A1]
Nishikawara et al [US 2014/0353865 A1]
Takakura [US 2020/0026202 A1]
Mizumoto [US 2017/0351182 A1]
Sakamoto et al. [US 2017/0285495 A1]
Li et al. [US 2021/0263427 A1]
Sato [US 9,915,868 B2]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/            Primary Examiner, Art Unit 2882